By the Court—(Chief Justice and Ford):
Where a proper entry in the docket of the justice, shews that the judgment has been paid by the plaintiff in certiorari to the justic.e or the constable, a writ of restitution may be ordered without previous notice, but where it does not so! appear, a notice of the application for the writ, or a rule to shew cause why it should not issue, taken and served, must be proved. A proper entry is one which the justice regularly keeping his docket ought to make, such as the return of the constable to the execution, the payment to the justice himself or the like. ■ The entry in the present case is not sufficient. After stating that he issued execution for the debt and costs, he adds “ which defendants paid in full to the constable.”
Motion overruled.